Citation Nr: 0103252	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-07 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to initial evaluations in excess of 20 
percent for status post laminectomy, diskectomy and fusion of 
the cervical spine with history of chronic myofascial pain 
syndrome, and chronic low lumbar pain with x-ray evidence of 
degenerative joint disease.  

2.  Entitlement to initial compensable evaluations for carpal 
tunnel syndrome of the left and right wrists, and medial 
meniscus tear of the left knee with x-ray evidence of 
degenerative joint disease.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for temporomandibular joint (TMJ) syndrome.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for migraine and tension headaches.  

5.  Entitlement to service connection for peripheral 
neuropathy.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from June 5, 1984 to 
November 15, 1996.  

This appeal arose from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The RO, in pertinent part, granted entitlement to service 
connection for status post laminectomy, diskectomy and fusion 
of the cervical spine with history of chronic myofascial pain 
syndrome and chronic low lumbar pain with x-ray evidence of 
degenerative joint disease, each evaluated as 20 percent 
disabling effective November 16, 1996, and carpal tunnel 
syndrome of the right and left wrists, TMJ syndrome, migraine 
and tension headaches and medial meniscus tear of the left 
knee with x-ray evidence of degenerative joint disease, each 
evaluated as noncompensable effective November 16, 1996.  The 
RO also denied entitlement to service connection for 
peripheral neuropathy.  

In October 1998 the RO, in pertinent part, granted 
entitlement to an initial compensable evaluation of 30 
percent for migraine and tension headaches was increased to 
30 percent effective November 16, 1996.  




In April 2000 the RO affirmed the determinations previously 
entered and, in pertinent part, granted entitlement to an 
initial compensable evaluation of 10 percent for TMJ syndrome 
effective November 16, 1996.  
The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

Some of the issues listed on the title page have been 
rephrased slightly to reflect that the claims are for higher 
initial evaluations rather than increased rating claims.  
This distinction was drawn in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), in which it was held that in appeals 
from an initial assignment of a disability evaluation, 
ratings may be staged (i.e., different ratings may be 
assigned for different periods of time).  

The claims for entitlement to service connection for 
peripheral neuropathy, and increased initial evaluations for 
status post laminectomy, diskectomy and fusion of the 
cervical spine with history of chronic myofascial pain 
syndrome, chronic low lumbar pain with x-ray evidence of 
degenerative joint disease, carpal tunnel syndrome of the 
left and right wrists, TMJ, and medial meniscus tear of the 
left knee with x-ray evidence of degenerative joint disease 
are addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Between November 16, 1996 and August 4, 1997 the 
cognizable evidence shows that the veteran had characteristic 
prostrating headaches no more than an average of once per 
month over several months.  

2.  Effective August 5, 1997 the veteran's headaches were 
frequent, completely prostrating and productive of severe 
economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for headaches from November 16, 1996 to August 4, 
1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, 
Diagnostic Code 8100 (2000).  

2.  The criteria for a 50 percent evaluation for headaches 
have been met effective August 5, 1997.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, Diagnostic 
Code 8100.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On a VA general medical examination in April 1997 the veteran 
reported progressively more frequent and severe headaches 
sometimes accompanied by nausea and sensitivity to light and 
noise.  He stated that he was currently having one lasting 
two to four weeks, every two months.  Treatment reportedly 
consisted of ice water, Fioricet tablets, Percocet tablets 
and Imitrex injections.  The injections improved but did not 
eliminate the headaches.  

The examination was essentially normal.  The impression was 
tension and migraine headaches with details as described.  
Frequency was every two months with a duration of two to four 
weeks.  

A review of VA outpatient treatment records discloses a 
number of consultations for headaches.  

The veteran was seen in July 1997 for a follow-up for 
cluster/tension headache and other problems.  

In his notice of disagreement submitted August 5, 1997, the 
veteran reported that headaches were constant and lasted 
weeks.  He reported that he had more than two per month, and 
had only 10 days at best without headaches.  A VA treatment 
record from August 1997 shows that the veteran reported 
headaches.  

In December 1997 the veteran was seen for a developing 
migraine headache with photophobia.  An Imitrex injection was 
provided for pain.  

In his substantive appeal received April 30, 1998, the 
veteran reported that he had an average of four attacks of 
very debilitating headaches per month that would last several 
days at a time.  Medications would help but did not prevent 
reoccurrences.  

VA treatments show that in mid-April 1998 the veteran 
reported postural headaches after a lumbar puncture.  An 
epidural blood patch was administered.  Headaches, described 
as throbbing with a band of tightness around his temples, 
subsequently returned.  It was noted that he had a history of 
migraine and cluster headaches.  

The physician also noted that the veteran used Imitrex 
frequently for headaches in addition to Tylenol with codeine.  
In fact 635 Tylenol #3 tablets had been prescribed over a 
six-month period.  He admitted to using six to eight pills 
per day.  The impression was headache versus narcotic 
withdrawal.  In any event the veteran was felt to have 
narcotic dependency.  

A report from June 1998 noted that the veteran's post lumbar 
puncture headache had resolved.  An impression was made of 
migraine and it was noted that he was continuing to use 
Imitrex.  

Additional VA examinations were conducted in June 1998.  The 
veteran reported that migraine headaches were so bad that he 
could not even think or eat, and they made him very stressed 
and sick to his stomach.  Reportedly symptoms would come and 
go three to four times a month, and could last from a day to 
a week.  He reported that he had no ability to function 
during flare-ups.  

The veteran reported that he had used Imitrex, which 
sometimes had helped and sometimes had not.  Examination 
showed normal cranial nerve function.  The diagnosis was 
migraine and tension headaches, mainly aggravated with 
activity.  However, the examiner was of the opinion that the 
veteran did not appear to have a classic migraine history.  

A report from October 1998 noted that the veteran was first 
treated by VA for headaches in April 1997; a trial of 
Verapamil was prescribed but reportedly was ineffective.  The 
veteran was currently using injectable Sumatripan and ASA-
Butalbil-Caffeine tablets for headache.  He was also taking 
Tylenol #3 for pain.  The physician felt that the veteran was 
unable to work in any occupation due to multiple 
disabilities.  

A report from December 1998 noted the veteran's complaints of 
headache.  Multiple medications had failed to control his 
pain.  

The veteran reported two kinds of headaches.  The first 
consisted of a band-like pressure around the head with pain 
in the temples and down to the neck, and were accompanied by 
photophobia.  These were rated 9+/10 at their peak.  
Treatment consisted of getting away from others, taking a 
shot, wrapping a towel around his head and occasionally 
falling asleep although he emphasized that sleep did not 
provide relief from the headaches.  Imitrex would 
occasionally take pain away completely and other times would 
not help.  The second type of headaches were described as 
stress headaches and consisted of a pressure in the whole 
head.  These were reportedly not as intense, and occurred up 
to three times a week.  

On examination in March 2000 the veteran reported migraine 
headaches. 


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (2000).  


In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
See also 38 C.F.R. § 4.2 (2000).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson, 
12 Vet. App. 119, the United States Court of Appeals for 
Veterans Claims (Court) held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  


Migraine headaches are rated 50 percent disabling when there 
are very frequent, completely prostrating, and prolonged 
attacks productive of severe economic inadaptability.  When 
there are characteristic prostrating attacks occurring on 
average once a month over the last several months, a 30 
percent evaluation is assigned.  When there are 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
assigned.  With less frequent attacks, a 0 percent rating is 
assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  


The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2000).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The veteran has been provided 
with VA examinations and VA treatment records have been 
identified.  

The veteran has not identified additional sources of records 
in possession of government entities and he has not 
adequately identified and released records from additional 
private treatment providers.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by and authorized by 
him to be obtained.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claim of 
entitlement to an initial evaluation in excess of 30 percent 
for headaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the above discussed Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims.  


As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and/or argument on the merits of the issue on 
appeal, and have done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  In any event, the Board, as 
further discussed below, has granted the veteran's appeal.

The veteran's headaches are appropriately rated under 
Diagnostic Code 8100.  Under that provision, as noted above, 
a 30 percent evaluation is consistent with characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  Migraine headaches are rated 50 
percent disabling when there are very frequent, completely 
prostrating, and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

On the general medical examination in April 1997 the veteran 
reported the current frequency of his headaches to be one 
every two months and lasting two to four weeks.  He stated 
that headaches were accompanied by nausea and sensitivity to 
light and noise when the headache would become more severe.  
He reported that Imitrex injections improved but would not 
eliminate headaches.  

Thereafter the veteran did not show frequent medical visits 
for headache symptoms or even visits once a month or more on 
a consistent basis.  However his testimony regarding his 
symptoms is credible.  By August 5, 1997 when he submitted 
his notice of disagreement, he maintained that headaches were 
constant and lasted weeks.  He reported that he had more than 
two per month and had only 10 days at best without headaches.  

VA treatment records show that the veteran was first seen by 
VA on an outpatient basis for headaches in April 1997.  
Thereafter multiple medications failed to control his 
symptoms.  A VA physician noted in 1998 that he was on 
Imitrex frequently and also used Tylenol with codeine for 
headaches.  In fact it was observed in April 1998 that 635 
Tylenol #3 pills had been prescribed over six months and he 
admitted to using six to eight pills per day.  While he was 
felt to have a narcotic dependency and used pain medication 
for other disabilities this evidence tends to support that he 
had frequent and severe headaches from essentially the 
beginning of November 1997 to the end of April 1998.  

In the veteran's substantive appeal received April 30, 1998, 
he reported that he was having an average of four attacks of 
headaches per month.  He stated that the headaches were very 
debilitating and would last several days.  Medications would 
help but did not prevent reoccurrences.  

On the June 1998 VA examination the veteran reported that 
migraine headaches were so bad that he could not even think, 
or eat, and that they would make him very stressed and sick 
to his stomach.  He reported that symptoms would come and go 
three to four times a month and could last from a day to a 
week.  He reported that he had no ability to function during 
flare-ups.  He reported that he had used Imitrex, which 
sometimes had helped.  He was not employed.  The diagnosis 
was migraine and tension headaches, mainly aggravated with 
activity.

A report from June 1998 noted that post lumbar puncture 
headache had resolved.  An impression was made of migraine.  
The veteran continued to use Imitrex.  




Thereafter reports showed that the veteran continued to use 
various medications for headaches.  In December 1998 he 
reported headaches not controlled with multiple medications.  
He reported a migraine headache rated 9+/10 at peak which he 
treated by isolating himself, taking a shot, wrapping a towel 
around his head and occasionally falling asleep.  He also 
described less severe stress headaches three times a week.  

The veteran was continuing to report headaches in 2000.  

In the opinion of the Board, between November 16, 1996 and 
August 4, 1997 the cognizable evidence shows that the veteran 
had characteristic prostrating headaches no more than an 
average of once per month over several months.  

However, effective on and after August 5, 1997, resolving 
reasonable doubt in the veteran's favor, the service 
connected headaches were frequent, completely prostrating and 
productive of severe economic inadaptability.  

From that date the veteran consistently reported frequent 
headaches at least several times a month that were regularly 
completely prostrating.  The medical evidence shows that he 
had a number of visits for headaches and used large amounts 
of prescription medications for headaches.  As for the 
question of whether headaches were productive of severe 
economic inadaptability, this is essentially speculative 
because the veteran is unemployed and has been for several 
years.  

Several medical opinions exist that due to the veteran's 
multiple disabilities he is unemployable.  The Board 
concludes that there is reasonable doubt on this matter and 
this doubt is resolved in the veteran's favor.  In any event, 
the 50 percent evaluation is the maximum schedular evaluation 
for headaches under Diagnostic Code 8100.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, 
Diagnostic Code 8100.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The RO provided as well as discussed the criteria for 
extraschedular evaluation in the September 1997 statement of 
the case; however, it did not grant an increased evaluation 
on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his headaches.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule.  Therefore, 
there exists no basis upon which to refer the veteran's case 
to the Director of the VA Compensation and Pension Service 
for consideration of extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
migraine and tension headaches from November 16, 1996 to 
August 4, 1997 is denied.  

Entitlement to a 50 percent evaluation for migraine and 
tension headaches is granted, effective August 5, 1997, 
subject to the governing criteria applicable to the payment 
of monetary awards.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Therefore, 
for these reasons, a remand is required.  

On the issue of the duty to assist, the veteran has not been 
provided with adequate and complete VA examinations of his 
cervical and lumbar spine, carpal tunnel syndrome or TMJ for 
rating purposes.  

The March 2000 dental examination gave measurements for 
inter-incisal opening and lateral excursion.  The inter-
incisal opening was close to the measurement needed for a 
higher evaluation.  Limited motion of the temporomandibular 
articulation is evaluated as 10 percent disabling where the 
inter-incisal range is 31 to 40 millimeters.  A 20 percent 
evaluation is warranted where there is an inter-incisal range 
of 21 to 30 millimeters.  38 C.F.R. § 4.150, Diagnostic Code 
9905 (2000).  The Board notes that the examiner called the 
veteran's TMJ severe and noted that the veteran had 
tenderness and muscle trismus in addition to severe joint 
pain with masticatory pressure.  In order to evaluate the 
veteran's case properly, further attention must be given to 
functional impairment and specifically to where motion of the 
TMJ becomes painful.  

Another problem with the examination is that the examiner 
noted that the veteran has a neurological disorder that may 
be responsible for many of his symptoms.  Service connection 
is not currently in effect for any such neurological 
disorder.  It is necessary for rating purposes to 
disassociate disability due to any nonservice connected 
disability from disability due to service connected TMJ.  

With respect to the cervical and lumbar spine, the March 2000 
VA examination and to a lesser extent, the August 1999 
examination did not contain enough detail to address the 
relevant rating criteria and did not address in sufficient 
detail functional impairment.  

In addition further medical review is needed in order to 
disassociate symptomatology due to any nonservice connected 
disabilities from that related to the service connected 
disabilities at issue.  

For the same reason the Board must defer on the question of 
entitlement to service connection for peripheral neuropathy.  
It is important to determine whether the veteran's upper 
extremity symptoms are due to service-connected bilateral 
wrist carpal tunnel syndrome, radiculopathy from his service-
connected cervical spine disability, his service-connected 
bilateral shoulder sprain syndrome, or a neurological 
disorder such as multiple sclerosis.  

With respect to carpal tunnel syndrome, the examiner who 
conducted the March 2000 examination stated that she did not 
see any objective evidence of carpal tunnel syndrome; nor did 
the veteran's distribution of symptoms or description of 
symptoms fit with carpal tunnel syndrome.  Nerve conduction 
studies were recommended.  An undated addendum noted a 
diagnosis of right wrist strain.  No diagnosable disability 
could be confirmed for carpal tunnel syndrome.  It does not 
appear that the nerve conduction testing, deemed necessary by 
the examiner was conducted.  

Likewise a determination is needed as to whether any lower 
extremity neurological abnormalities are related to the 
service connected lumbar spine disability or to some other 
disorder, whether service connected or non service connected.  

The Board is also of the opinion that inadequate evaluation 
has been made of the veteran's claim for an increased 
evaluation for his left knee disability.  The last 
examination with detailed findings was in 1997, and that 
examination did not provide adequate consideration of 
functional limitation including painful motion.  

At the June 1998 examination no specific examination results 
were recorded with respect to the knee, although the examiner 
noted that the knee injury was difficult to judge secondary 
to extreme pain with any motion.  


Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
treatment for peripheral neuropathy and 
the disabilities at issue for which 
increased compensation benefits are 
sought.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to any claim for benefits as 
well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim are not 
available, that fact should be entered in 
the claims file.

4.  The RO should arrange for VA special 
orthopedic, neurological, and oral 
examinations of the veteran by 
appropriate specialists (as noted below) 
for the purpose of ascertaining the 
current nature and extent of severity of 
service-connected status post 
laminectomy, diskectomy and fusion of the 
cervical spine with history of chronic 
myofascial pain syndrome, chronic low 
lumbar pain with x-ray evidence of 
degenerative joint disease, carpal tunnel 
syndrome of the left and right wrists, 
TMJ syndrome and medial meniscus tear of 
the left knee with x-ray evidence of 
degenerative joint disease, and for the 
purpose of determining the nature and 
likely etiology of any peripheral 
neuropathy.  

Any further indicated special studies, to 
include nerve conduction testing, should 
be conducted.  



The claims file, copies of pertinent 
regulations, to include 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and applicable 
diagnostic criteria and rating 
worksheets, and a separate copy of this 
remand must be made available to and 
reviewed by all examiners prior and 
pursuant to conduction and completion of 
the examinations, and each examiner must 
annotate the examination reports in this 
regard.  

The veteran's claims for higher initial 
evaluations for status post laminectomy, 
diskectomy and fusion of the cervical 
spine with history of chronic myofascial 
pain syndrome, chronic low lumbar pain 
with x-ray evidence of degenerative joint 
disease, carpal tunnel syndrome of the 
left and right wrists, and medial 
meniscus tear of the left knee with x-ray 
evidence of degenerative joint disease 
and the claim of entitlement to service 
connection for peripheral neuropathy 
should be evaluated by an orthopedic 
surgeon and a neurologist.  

The claim for a higher initial evaluation 
for TMJ syndrome should be evaluated by a 
dentist and/or  an oral surgeon if 
available.  

The orthopedic surgeon and neurologist 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion of the lumbar 
spine, the cervical spine, the wrists, 
the fingers and the left knee, recorded 
in degrees of arc.  A complete 
neurological examination should also be 
performed.  



The dentist and/or oral surgeon should 
record pertinent complaints, symptoms, 
and clinical findings to specifically 
including active and passive lateral 
excursion of the mandible and active and 
inter-incisal opening recorded in 
millimeters.  

The examiners should state what the 
normal ranges of motion are of each joint 
(or spinal segment) and must specify at 
what point (if any) in each range that 
motion became painful.  

The examiners should then make an 
assessment of the severity of the various 
disabilities at issue in the terminology 
used in the applicable rating criteria, 
and comment on the functional 
limitations, if any, caused by the 
appellant's service connected 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59, as applicable.  

It is requested that the orthopedic and 
neurological examiners provide explicit 
responses to the following questions:  

Do the service-connected disabilities, 
status post laminectomy, diskectomy and 
fusion of the cervical spine with history 
of chronic myofascial pain syndrome, 
chronic low lumbar pain with x-ray 
evidence of degenerative joint disease, 
carpal tunnel syndrome of the left and 
right wrists, and medial meniscus tear of 
the left knee, involve the bones, the 
muscles and/or the nerves?  

Do the service connected disabilities 
cause objectively or subjectively 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiners must so 
indicate.  

With respect to subjective complaints of 
pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.  

The examiners are also requested to 
comment upon whether or not symptoms of 
multiple service-connected disabilities 
overlap or whether the symptoms of 
nonservice connected disabilities overlap 
with symptoms of the service connected 
disabilities.  The examiners should also 
state, if such overlap exists, the extent 
to which a nonservice connected condition 
or another service connected disorder 
creates functional impairment that may be 
dissociated from impairment caused by the 
service connected disability at issue.  
If not, the examiners should so indicate.  

Specifically, the orthopedic surgeon and 
neurologist should offer opinions as to 
whether the veteran has radiculopathy 
from the service-connected cervical spine 
disability, or whether upper extremity 
neurological symptoms are due to service 
connected shoulder sprain syndrome, 
service connected carpal tunnel syndrome, 
peripheral neuropathy or some other as 
yet nonservice connected disability.  
Similarly, with respect to service 
connected carpal tunnel syndrome, these 
examiners should offer an opinion as to 
what symptoms are due to that disability 
and what symptoms are likely due to 
radiculopathy from the service connected 
cervical spine disability or some other 
disability to include peripheral 
neuropathy.  

The orthopedic surgeon and neurologist 
should also offer an opinion as to 
whether the service connected lumbar 
spine disorder is productive of 
radiculopathy or whether lower extremity 
symptoms and findings are related to some 
other disability to include peripheral 
neuropathy.  

The dentist and/or oral surgeon should 
offer an opinion as to whether symptoms 
of muscle trismus are due to service 
connected TMJ syndrome or whether they 
are related to an unrelated neurological 
condition.  It would also be helpful if 
the dentist or oral surgeon could clarify 
the likely relationship, if any, between 
findings regarding the teeth and the 
service connected TMJ syndrome.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  



5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal with 
consideration of all applicable laws and 
regulations.  

The RO should consider Fenderson, 12 Vet. 
App. 119, pertaining to initial grants of 
service connection on the basis of 
"staged ratings" and document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1), 
4.40, 4.45, 4.59 as warranted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, which must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a VA examination may adversely affect the outcome 
of his claims.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



